DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 04/09/2021 has been entered.  Claims 1, 6, and 7 have been amended, claim 5 has been canceled, and claims 8-12 have been added.


Reasons for Allowance
	Independent claim 1 and its dependent claims 2-4, and 6-8 are allowed and independent claim 9 and its dependent claims 10-12 are allowed, and the claims have been renumbered 1-11.

The following is an examiner’s statement of reasons for allowance: for independent claim 1, the prior art fails to teach or fairly suggest a frozen storage or cryopreservation container comprising a container body having an internal space and a partition wall with a an internal space of the container body where it is divided into a first space and a second space.  Further, the prior art fails to teach or fairly suggest a frozen storage or cryopreservation container comprising the container body, wherein the first space comprises a liquid-tight seal and the second space contains an 
The closet prior art is of US 2014/0147916 A1-Hirai, US 2008/0300570 A1-Fowles et al., US 2017/0156312 A1-Farrington et al., and US 2015/0209230 A1-Lev et al.  Hirai teaches a cell cryopreservation container which is provided with a plurality of storage chambers and enables efficient storage of cells in a definite capacity.  Fowles et al. teaches a reconstitution assembly includes: a flexible bag containing a diluent; a drug vial containing a drug; a reconstitution device further comprising: a first sleeve connected to the first container, a second sleeve connected to the second container and a piercing member.  Farrington et al. teaches a specimen carrier includes an elongate member defining an external sealing surface and a support surface upon which a specimen can be carried.  Lev et al. teaches a liquid drug transfer devices with universal drug vial adapters for use with a drug vial of a small drug vial and a large drug vial.  In combination, the above mentioned prior art 
The following is an examiner’s statement for reasons for allowance: for independent claim 9, the prior art fails to teach or fairly suggest a storage container designed to store a drug or biological sample while the storage container is exposed to a freezing environment, where the storage container comprises a first elongated member having an internal space extending from a first end to an opposite, second end, the first elongated 
The closet prior art is of US 2014/0147916 A1-Hirai, US 2008/0300570 A1-Fowles et al., US 2017/0156312 A1-Farrington et al., and US 2015/0209230 A1-Lev et al.  Hirai teaches a cell cryopreservation container which is provided with a plurality of storage chambers and enables efficient storage of cells in a definite capacity.  Fowles et al. teaches a reconstitution assembly includes: a flexible bag containing a diluent; a drug vial containing a drug; a reconstitution device further comprising: a first sleeve connected to the first container, a second sleeve connected to the second container and a piercing member.  Farrington et al. teaches a specimen carrier includes an elongate member defining an external sealing surface and a support surface upon which a specimen can be carried.  Lev et al. teaches a liquid drug transfer devices with universal drug vial adapters for use with a drug vial of a small drug vial and a large drug vial.  In combination, the above mentioned prior art references teach a similar storage container designed to store a drug or biological sample while the storage container is exposed to freezing.  However, Hirai, Fowles et al., Farrington et al., and Lev et al. does not teach or fails to fairly suggest a storage container designed to store a drug .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pg. 10, lines 14-20; pg. 11, lines 1-20; pg. 12, lines 1-14; pgs. 13-21 of Applicant's arguments, filed April 4, 2021, with respect to independent  have been fully considered and are persuasive.  The rejection of January 12, 2021 has been withdrawn. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799